Title: From James Madison to Albert Gallatin, 10 August 1811
From: Madison, James
To: Gallatin, Albert


Dear Sir
Montpelier Aug. 10. 1811
I have recd. safe the manuscript of Dupont, and the pamphlet sent with it. The letter from Foster to you, I have handed on to the Secretary of State. The exemption of Articles for the use of pub. Ministers, from the impost, was founded in courtesy, & has been continued from respect to a course of precedents. The plea that it was required by the L. of N. cannot be sustained: Still less could this plea be applied to such a case as that presented by Mr. F. and as the case is without the plea of usage or even precedent, the L. of N. as construed by ourselves, could alone justify the exception to the general rule established by the Act of Congs. It is not improbable that if the case had occurred, at the passage of the Act, it might have been provided for, like that of vessels bringing despatches for Pub: Ms. But even this is doubtful. Mr. F. ought however to have an answer, that he may take his measures with a knowledge of the reception his supplies will find at the Custom houses, and it may be proper to hear from the Secretary of State, before the answer be decided on. If in the mean time the articles expected should arrive, and a forfeiture be incurred, it will be for consideration how far the remitting power, may properly be applied; either absolutely, or provisionally with a reference to the final decision of Congress.
You have taken a proper step in your suggestion to Govr. Holmes, with respect to the trespasses on the pub: lands. I am not sure that the intrusion law would not reach the case; but as it is a law departing from common right, the construction of it ought to be rather strict than free; and as Congs. will soon have an opportunity of providing a remedy, it seems best to trust for the present to the remedy you have pointed out, which may perhaps be seconded by an apprehension of removal under the intrusion law if found necessary.
I hear nothing as to foreign intelligence more than is seen in the Newspapers. I have not yet seen the Secretary of State nor heard more from him, than that he had reached home.
From the information recd from Washington, this will probably find you at N. Y. on your way to Boston. I hope you will find the ramble advantageous to your health, as well as otherwise agreeable. Mrs. M. joins in best respects to Mrs. Gallatin. Accept my esteem & affectionate wishes.
James Madison
Our Crops of Wheat were pinched by a drought, and suffered from the Hessian fly. They are suffering also in the small Cocks in which they remain for the most part in the fields, exposed to the present spell of rainy weather. The Crops of Indian Corn will be unusually great. This result is secured by the rains which are damaging the Wheat.
